

Exhibit 10.21#
VERACYTE, INC.
AMENDED AND RESTATED CHANGE OF CONTROL AND SEVERANCE AGREEMENT
This Amended and Restated Change of Control and Severance Agreement (the
“Agreement”) is made and entered into by and between Christopher Hall
(“Executive”) and Veracyte, Inc., a Delaware corporation (the “Company”),
effective as of October 23, 2018 (the “Effective Date”). This Agreement amends
and restates the Amended and Restated Change of Control and Severance Agreement
by and between the Executive and the Company, effective as of May 14, 2015 (the
“Prior Agreement”).
RECITALS
1.    The Board of Directors of the Company (the “Board”) believes that it is in
the best interests of the Company and its stockholders (i) to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat, or occurrence of a Change of Control
and (ii) to provide Executive with an incentive to continue Executive’s
employment prior to a Change of Control and to motivate Executive to maximize
the value of the Company upon a Change of Control for the benefit of its
stockholders.
2.    The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment under certain
circumstances.  These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
3.    Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.    Term of Agreement.  This Agreement will have an initial term of four
(4) years commencing on May 14, 2015 (the “Initial Term”).  On May 14, 2019,
this Agreement will renew automatically for additional one (1) year terms (each
an “Additional Term”), unless either party provides the other party with written
notice of non-renewal at least sixty (60) days prior to the date of automatic
renewal.  Notwithstanding the foregoing provisions of this paragraph, if a
Change of Control occurs when there are fewer than twelve (12) months remaining
during the Initial Term or an Additional Term, the term of this Agreement will
extend automatically through the date that is twelve (12) months following the
effective date of the Change of Control.  If Executive becomes entitled to
benefits under Section 3 during the term of this Agreement, the Agreement will
not terminate until all of the obligations of the parties hereto with respect to
this Agreement have been satisfied.
2.        At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law.  As an at-will employee, either the Company or the Executive may
terminate the employment relationship at any time, with or without Cause.
3.    Severance Benefits.
(a)    Termination without Cause or Resignation for Good Reason Unrelated to a
Change of Control.  If the Company terminates Executive’s employment with the
Company without Cause (excluding death or Disability) or if Executive resigns
from such employment for Good Reason, and such termination occurs outside of the
Change of Control Period, then subject to Section 4, Executive will receive the
following:


1

--------------------------------------------------------------------------------




(i)    Accrued Compensation.  The Company will pay Executive all accrued but
unpaid vacation, expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements.
(ii)    Continuing Severance Payments.  Executive will be paid continuing
payments of severance pay at a rate equal to Executive’s base salary rate, as
then in effect, for six (6) months from the date of such termination of
employment to be paid periodically in accordance with the Company’s normal
payroll policies.
(iii)    Continuation Coverage.  If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of six (6) months from the date of termination or (B) the date upon which
Executive and/or Executive’s eligible dependents become covered under similar
plans.  The reimbursements will be made by the Company to Executive consistent
with the Company’s normal expense reimbursement policy.  Notwithstanding the
first sentence of this Section 3(a)(iii), if the Company determines in its sole
discretion that it cannot provide the foregoing benefit without potentially
violating, or being subject to an excise tax under, applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will in lieu thereof provide to Executive a taxable monthly payment, payable on
the last day of a given month, in an amount equal to the monthly COBRA premium
that Executive would be required to pay to continue Executive’s group health
coverage in effect on the termination of employment date (which amount will be
based on the premium for the first month of COBRA coverage), which payments will
be made regardless of whether Executive elects COBRA continuation coverage and
will commence on the month following Executive’s termination of employment and
will end on the earlier of (x) the date upon which Executive obtains other
employment or (y) the date the Company has paid an amount equal to six
(6) payments.  For the avoidance of doubt, the taxable payments in lieu of COBRA
reimbursements may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.
(b)    Termination without Cause or Resignation for Good Reason in Connection
with a Change of Control.  If the Company terminates Executive’s employment with
the Company without Cause (excluding death or Disability) or if Executive
resigns from such employment for Good Reason, and, in each case, such
termination occurs during the Change of Control Period, then subject to
Section 4, Executive will receive the following:
(i)    Accrued Compensation.  The Company will pay Executive all accrued but
unpaid vacation, expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements.
(ii)    Severance Payment.  Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to eighteen (18) months of Executive’s
annual base salary as in effect immediately prior to Executive’s termination
date or, if greater, at the level in effect immediately prior to the Change of
Control.  For the avoidance of doubt, if (x) Executive incurred a termination
prior to a Change of Control that qualifies Executive for severance payments
under Section 3(a)(ii); and (y) a Change of Control occurs within the two
(2)-month period following Executive’s termination of employment that qualifies
Executive for the superior benefits under this Section 3(b)(ii), then Executive
shall be entitled to a lump-sum payment of the amount calculated under this
Section 3(b)(ii), less amounts already paid under Section 3(a)(ii) and such
amount lump-sum amount shall be payable upon the later of: (A) the Change of
Control, (B) the date the Release (as defined below) is effective and
irrevocable; or (C) such later date required by Section 4(c).
(iii)    Bonus Payment.  Executive will receive a lump-sum payment equal to one
hundred fifty percent (150%) of the higher of (A) the greater of (x) Executive’s
target bonus for the fiscal year in which the Change of Control occurs (as in
effect immediately prior to the Change of Control) or (y) Executive’s target
bonus as in effect for the fiscal year in which Executive’s termination of
employment occurs, or (B) Executive’s actual bonus for performance during the
calendar year prior to the calendar year during which the termination of
employment occurs.  For avoidance of doubt, the amount paid to Executive
pursuant to this


2

--------------------------------------------------------------------------------




Section 3(b)(iii) will not be prorated based on the actual amount of time
Executive is employed by the Company during the fiscal year (or the relevant
performance period if something different than a fiscal year) during which the
termination occurs.
(iv)    Continuation Coverage.  If Executive elects continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of eighteen (18) months from the date of termination or (B) the date upon
which Executive and/or Executive’s eligible dependents become covered under
similar plans.  The reimbursements will be made by the Company to Executive
consistent with the Company’s normal expense reimbursement policy. 
Notwithstanding the first sentence of this Section 3(b)(iv), if the Company
determines in its sole discretion that it cannot provide the foregoing benefit
without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment, payable on the last day of a given month, in an amount equal to
the monthly COBRA premium that Executive would be required to pay to continue
Executive’s group health coverage in effect on the termination of employment
date (which amount will be based on the premium for the first month of COBRA
coverage), which payments will be made regardless of whether Executive elects
COBRA continuation coverage and will commence on the month following Executive’s
termination of employment and will end on the earlier of (x) the date upon which
Executive obtains other employment or (y) the date the Company has paid an
amount equal to eighteen (18) payments.  For the avoidance of doubt, the taxable
payments in lieu of COBRA reimbursements may be used for any purpose, including,
but not limited to continuation coverage under COBRA, and will be subject to all
applicable tax withholdings.
(v)    Accelerated Vesting of Equity Awards.  One hundred percent (100%) of
Executive’s then-outstanding and unvested Equity Awards will become vested in
full.  If, however, an outstanding Equity Award is to vest and/or the amount of
the award to vest is to be determined based on the achievement of performance
criteria, then the Equity Award will vest as to one hundred percent (100%) of
the amount of the Equity Award assuming the performance criteria had been
achieved at target levels for the relevant performance period(s).
(c)    Voluntary Resignation; Termination for Cause.  If Executive’s employment
with the Company terminates (i) voluntarily by Executive (other than for Good
Reason) or (ii) for Cause by the Company, then Executive will not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.
(d)    Disability; Death.  If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive any other
severance or other benefits, except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.
(e)    Exclusive Remedy.  In the event of a termination of Executive’s
employment as set forth in Section 3(a) or (b) of this Agreement, the provisions
of Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company otherwise may be entitled,
whether at law, tort or contract, in equity, or under this Agreement (other than
the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses).  Executive will be entitled to no benefits,
compensation or other payments or rights upon a termination of employment other
than those benefits expressly set forth in Section 3 of this Agreement.
4.    Conditions to Receipt of Severance.
(a)    Release of Claims Agreement.  The receipt of any severance payments or
benefits (other than the accrued benefits set forth in either Sections
3(a)(i) or 3(b)(i)) pursuant to this Agreement is subject to


3

--------------------------------------------------------------------------------




Executive signing and not revoking a separation agreement and release of claims
in substantially the form attached hereto as Exhibit A (the “Release”), which
must become effective and irrevocable no later than the sixtieth (60th) day
following Executive’s termination of employment (the “Release Deadline”).  If
the Release does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any right to severance payments or benefits under this
Agreement.  In no event will severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable.
(b)    Confidential Information and Invention Assignment Agreements. 
Executive’s receipt of any payments or benefits under Section 3 (other than the
accrued benefits set forth in either Sections 3(a)(i) or 3(b)(i)) will be
subject to Executive continuing to comply with the terms of the At-Will
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement dated February 3, 2010, between the Company and Executive, as such
agreement may be amended from time to time.
(c)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A.  Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
(ii)    It is intended that none of the severance payments under this Agreement
will constitute Deferred Payments but rather will be exempt from Section 409A as
a payment that would fall within the “short-term deferral period” as described
in Section 4(c)(iv) below or resulting from an involuntary separation from
service as described in Section 4(c)(v) below.  Any severance payments or
benefits under this Agreement will be paid on, or, in the case of installments,
will commence on, the sixty-first (61st) day following Executive’s separation
from service, or, if later, such time as required by Section 4(c)(iii).  Except
as required by Section 4(c)(iii), any installment payments that would have been
made to Executive during the sixty (60) day period immediately following
Executive’s separation from service but for the preceding sentence will be paid
to Executive on the sixty-first (61st) day following Executive’s separation from
service and the remaining payments will be made as provided in this Agreement.
(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
before the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.
(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.
(v)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations


4

--------------------------------------------------------------------------------




that does not exceed the Section 409A Limit (as defined below) will not
constitute Deferred Payments for purposes of clause (i) above.
(vi)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A.
5.    Limitation on Payments.  In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code, then Executive’s benefits under Section 3
will be either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
(i) reduction of cash payments; (ii) cancellation of awards granted “contingent
on a change in ownership or control” (within the meaning of Code Section 280G),
(iii) cancellation of accelerated vesting of equity awards; (iv) reduction of
employee benefits.  In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of Executive’s equity awards.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the Company. 
For purposes of making the calculations required by this Section 5, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section.  The Company will bear all
costs the Firm may incur in connection with any calculations contemplated by
this Section 5.
6.    Definition of Terms.  The following terms referred to in this Agreement
will have the following meanings:
(a)    Cause.  “Cause” will mean:
(i)    The willful or grossly negligent failure of the Executive to
substantially perform his or her duties as an employee of the Company;
(ii)    Executive’s commission of a gross misconduct which is injurious to the
Company;
(iii)    Executive’s breach of a material provision of any agreement between
Executive and the Company;


5

--------------------------------------------------------------------------------




(iv)    Executive’s material and willful violation of a federal or state law or
regulation applicable to the business of the Company;
(v)    Executive’s misappropriation or embezzlement of Company funds or
Executive’s act of fraud or dishonesty upon the Company; or
(vi)    Executive’s conviction of, or plea of nolo contendere, to a felony
(other than motor vehicle offenses the effect of which do not materially impair
Executive’s performance of Executive’s duties for the Company).
The Company will not terminate Executive’s employment for Cause without first
providing Executive with written notice specifically identifying the acts or
omissions constituting the grounds for a Cause termination and, with respect to
clauses (i), (iii) and (iv), a reasonable opportunity to cure (to the extent
curable) for a period of not less than ten (10) business days following such
notice.
The determination as to whether Executive is being terminated for Cause will be
made in good faith by the Board and will be final and binding on Executive.  The
foregoing definition does not in any way limit the Company’s ability to
terminate Executive’s employment relationship at any time as provided in
Section 2 above, and the term “Company” will be interpreted to include any
subsidiary, parent, affiliate or successor thereto, if applicable.
(b)    Change of Control.  “Change of Control” means the occurrence of any of
the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change of Control; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election.  For purposes of this clause (ii), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change of Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3).  For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.


6

--------------------------------------------------------------------------------




For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(c)    Change of Control Period.  “Change of Control Period” will mean the
period beginning two (2) months prior to, and ending twelve (12) months
following, a Change of Control.
(d)    Code. “Code” will mean the Internal Revenue Code of 1986, as amended.
(e)    Disability.  “Disability” will mean that Executive has been unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months. Alternatively, Executive will be deemed disabled if determined to
be totally disabled by the Social Security Administration.  Termination
resulting from Disability may only be effected after at least thirty (30) days’
written notice by the Company of its intention to terminate Executive’s
employment.  In the event that Executive resumes the performance of
substantially all of Executive’s duties hereunder before the termination of
Executive’s employment becomes effective, the notice of intent to terminate
based on Disability will automatically be deemed to have been revoked.
(f)    Equity Awards.  “Equity Awards” will mean Executive’s outstanding stock
options, stock appreciation rights, restricted stock units, performance shares,
performance stock units and any other Company equity compensation awards.
(g)    Good Reason.  “Good Reason” will mean termination of employment within
forty-five (45) days following the expiration of any cure period (discussed
below) following the occurrence of one or more of the following, without
Executive’s express written consent:
(i)    a material reduction of Executive’s responsibilities relative to
Executive’s responsibilities in effect immediately prior to such reduction,
provided, however, that a reduction in position or responsibilities by virtue of
a Change of Control (as, for example, when the Chief Executive Officer of the
Company remains as the senior executive officer of a division or subsidiary of
the acquiring entity) shall not constitute Good Reason;
(ii)    a material reduction in Executive’s base salary, other than a reduction
applicable to similarly situated employees generally that does not adversely
affect Executive to a greater extent than other similarly situated employees; or
(iii)    following a Change of Control, Executive not be provided compensation
in the aggregate that is substantially similar to that of similarly situated
employees of the parent company of a control group of corporations that acquires
the Company (and if the parent company is a holding company, the corporation
within the control group that is the controlling operating company of such
control group of corporations);
(iv)    the relocation of Executive’s principal place of performing his or her
duties as an employee of the Company by more than fifty (50) miles.


7

--------------------------------------------------------------------------------




In order for an event to qualify as Good Reason, Executive must not terminate
employment with the Company without first providing the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within ninety (90) days of the initial existence of the grounds for “Good
Reason’ and a reasonable cure period of not less than thirty (30) days following
the end of such notice.
For purposes of the “Good Reason” definition, the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.
(h)    Section 409A Limit.  “Section 409A Limit” will mean two (2) times the
lesser of: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
7.    Successors.
(a)    The Company’s Successors.  Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.
(b)    Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
8.    Notice.
(a)    General.  Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
sent electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability.  In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing.  In the
case of the Company, electronic notices will be sent to the e-mail address of
the Chief Executive Officer and the General Counsel and mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of its Chief Executive Officer and General Counsel.
(b)    Notice of Termination.  Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. 
Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
will specify the termination date (which will be not more than ninety (90) days
after the giving of such notice).
9.    Resignation.  Upon the termination of Executive’s employment for any
reason, Executive will be deemed to have resigned from all officer and/or
director positions held at the Company and its affiliates voluntarily, without
any further required action by Executive, as of the end of Executive’s
employment and Executive, at the Board’s request, will execute any documents
reasonably necessary to reflect Executive’s resignation.


8

--------------------------------------------------------------------------------




10.    Arbitration.
(a)    Arbitration.  In consideration of Executive’s employment with the
Company, its promise to arbitrate all employment-related disputes, and
Executive’s receipt of the compensation, pay raises and other benefits paid to
Executive by the Company, at present and in the future, Executive agrees that
any and all controversies, claims, or disputes with anyone (including the
Company and any employee, officer, director, stockholder or benefit plan of the
Company in their capacity as such or otherwise) arising out of, relating to, or
resulting from Executive’s employment with the Company or termination thereof,
including any breach of this Agreement, will be subject to binding arbitration
under the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280 through 1294.2, including Section 1281.8 (the “Act”), and pursuant
to California law.  The Federal Arbitration Act will also apply with full force
and effect, notwithstanding the application of procedural rules set forth under
the Act.
(b)    Dispute Resolution.  Disputes that Executive agrees to arbitrate, and
thereby agrees to waive any right to a trial by jury, include any statutory
claims under local, state, or federal law, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims.  Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.
(c)    Procedure.  Executive agrees that any arbitration will be administered by
the Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”).  The arbitrator
will have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication, motions
to dismiss and demurrers, and motions for class certification, prior to any
arbitration hearing.  The arbitrator will have the power to award any remedies
available under applicable law, and the arbitrator will award attorneys’ fees
and costs to the prevailing party, except as prohibited by law.  The Company
will pay for any administrative or hearing fees charged by the administrator or
JAMS, and all arbitrator’s fees, except that Executive will pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fee as Executive would have instead paid had Executive filed a
complaint in a court of law.  Executive agrees that the arbitrator will
administer and conduct any arbitration in accordance with California law,
including the California Code of Civil Procedure and the California Evidence
Code, and that the arbitrator will apply substantive and procedural California
law to any dispute or claim, without reference to the rules of conflict of law. 
To the extent that the JAMS Rules conflict with California law, California law
will take precedence.  The decision of the arbitrator will be in writing.  Any
arbitration under this Agreement will be conducted in San Mateo County,
California.
(d)    Remedy.  Except as provided by the Act, arbitration will be the sole,
exclusive, and final remedy for any dispute between Executive and the Company. 
Accordingly, except as provided by the Act and this Agreement, neither Executive
nor the Company will be permitted to pursue court action regarding claims that
are subject to arbitration.  Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.
(e)    Administrative Relief.  Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board.  However, Executive may not
pursue court action regarding any such claim, except as permitted by law.
(f)    Voluntary Nature of Agreement.  Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else.  Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has


9

--------------------------------------------------------------------------------




asked any questions needed for Executive to understand the terms, consequences
and binding effect of this Agreement and fully understands it, including that
EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL.  Finally, Executive
agrees that Executive has been provided an opportunity to seek the advice of an
attorney of Executive’s choice before signing this Agreement.
11.    Miscellaneous Provisions.
(a)    No Duty to Mitigate.  Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.
(b)    Waiver.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)    Headings.  All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(d)    Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including, but not limited to, the Executive’s Prior Agreement and any rights to
extended post-termination exercise period, severance and/or change of control
benefits set forth in Executive’s offer letter dated January 27, 2010,
Executive’s Stock Option Agreement — Early Exercise under the 2008 Stock Plan
dated March 30, 2010 and amendment thereto dated December 6, 2010, Executive’s
Stock Option Agreement — Early Exercise under the 2008 Stock Plan dated
September 28, 2010, Executive’s Stock Option Agreement under the 2008 Stock Plan
dated February 23, 2011, Executive’s Stock Option Agreement under the 2008 Stock
Plan dated March 10, 2012, and Executive’s Stock Option Agreement — Early
Exercise under the 2008 Stock Plan dated March 10, 2012.  No waiver, alteration,
or modification of any of the provisions of this Agreement will be binding
unless in writing and signed by duly authorized representatives of the parties
hereto and which specifically mention this Agreement.
(e)    Choice of Law.  The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).  Any claims
or legal actions by one party against the other arising out of the relationship
between the parties contemplated herein (whether or not arising under this
Agreement) will be commenced or maintained in any state or federal court located
in the jurisdiction where Executive resides, and Executive and the Company
hereby submit to the jurisdiction and venue of any such court.
(f)    Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)    Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income, employment and other taxes.
(h)    Counterparts.  This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
[Signature Page to Follow]




10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
 
COMPANY
VERACYTE, INC.
 
 
 
 
By:
/s/ Bonnie Anderson
 
 
 
 
Title:
 Chairman of the Board and Chief Executive Officer
 
 
 
 
Date:
11/28/18
 
 
 
 
 
 
EXECUTIVE
By:
/s/ Chris Hall
 
 
 
 
Title:
President and Chief Operating Officer
 
 
 
 
Date:
11/28/18

[signature page of the Amended and Restated Change of Control and Severance
Agreement]









--------------------------------------------------------------------------------






EXHIBIT A
FORM OF RELEASE OF CLAIMS
This release of claims (this “Agreement”) is made by and between Veracyte, Inc.
(the “Company”), and Christopher Hall (“Executive”). The Company and Executive
are sometimes collectively referred to herein as the “Parties” and individually
referred to as a “Party.”
RECITALS
[WHEREAS, Executive signed a [Confidential Information and Invention Assignment
Agreement] with the Company on                            (the “Confidentiality
Agreement”);]
WHEREAS, Executive signed an Amended and Restated Change of Control and
Severance Agreement with the company on                            (the
“Severance Agreement”), which, among other things, provides for certain
severance benefits to be paid to Executive by the Company upon the termination
of Executive’s employment;
WHEREAS, Executive was employed by the Company until
                                , when Executive’s employment was terminated
(“Termination Date”);
WHEREAS, in accordance with Section 4 of the Severance Agreement between the
Company and Executive, Executive has agreed to enter into and not revoke a
standard release of claims in favor of the Company as a condition to receiving
the severance benefits described in the Severance Agreement; and
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment relationship with the Company and the termination of that
relationship.
NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Executive hereby agree as
follows:
COVENANTS
1.    Termination. Executive’s employment with the Company terminated on the
Termination Date.
2.    Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration to be paid in accordance with the
terms and conditions of the Severance Agreement, the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, draws, stock, stock options or
other equity awards (including restricted stock unit awards), vesting, and any
and all other benefits and compensation due to Executive and that no other
reimbursements or compensation are owed to Executive.
3.    Release of Claims. Executive agrees that the consideration to be paid in
accordance with the terms and conditions of the Severance Agreement represents
settlement in full of all outstanding obligations owed to Executive by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, stockholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of Executive’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may


A-1

--------------------------------------------------------------------------------





possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation the following:
(a)    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;
(b)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
(d)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; [the California Family Rights Act]; [the California Labor Code]; [the
California Workers’ Compensation Act]; and [the California Fair Employment and
Housing Act];1 
1References to California statutes will only be included in this Agreement if
Executive resides in California at the time Executive’s employment relationship
is terminated. Otherwise, statutes specific to the state in which Executive
resides at the time of termination will be substituted.


(e)    any and all claims for violation of the federal, or any state,
constitution;
(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and
(h)    any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this Section 3 (the “Release”)
will be and remain in effect in all respects as a complete general release as to
the matters released. The Release does not extend to any severance obligations
due Executive under the Severance Agreement. The Release does not release claims
that cannot be released as a matter of law. Executive represents that Executive
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section 3. Nothing in this Agreement waives Executive’s rights to
indemnification or any payments under any fiduciary insurance policy, if any,
provided by any act or agreement of the Company, state or federal law or policy
of insurance.
4.    Protected Rights. Executive understands that nothing in Section 3 above,
or otherwise in this Agreement, limits Executive’s ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
government agency or commission (“Government Agencies”). Executive further
understands that this Agreement does not limit Executive’s ability to
communicate


A-2

--------------------------------------------------------------------------------





with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. This Agreement
does not limit Executive’s right to receive an award for information provided to
any Government Agencies.
5.    [Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges
that Executive is waiving and releasing any rights Executive may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Executive was already entitled. Executive further acknowledges that
Executive has been advised by this writing that (a) Executive should consult
with an attorney prior to executing this Agreement; (b) Executive has at least
21 days within which to consider this Agreement; (c) Executive has 7 days
following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement will not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
In the event Executive signs this Agreement and delivers it to the Company in
less than the 21-day period identified above, Executive hereby acknowledges that
Executive has freely and voluntarily chosen to waive the time period allotted
for considering this Agreement. Executive acknowledges and understands that
revocation must be accomplished by a written notification to the Chief Legal
Officer of the Company that is received prior to the Effective Date.]2 
2This provision will only be included in this Agreement if Executive is age 40
or older at the time Executive’s employment relationship is terminated.


6.    [California Civil Code Section 1542. Executive acknowledges that Executive
has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive, being aware of California Civil Code Section 1542, agrees to
expressly waive any rights Executive may have thereunder, as well as under any
other statute or common law principles of similar effect.
OR
Unknown Claims. Executive acknowledges that Executive has been advised to
consult with legal counsel and that Executive is familiar with the principle
that a general release does not extend to claims that the releaser does not know
or suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the releasee. Executive, being aware of this principle, agrees
to expressly waive any rights Executive may have to that effect, as well as
under any other statute or common law principles of similar effect.]3 
3If Executive resides in California at the time Executive’s employment
relationship is terminated, the first provision - “California Civil Code
Section 1542” - will be included in this Agreement, otherwise the second
provision - “Unknown Claims” - will be used.


7.    No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.


A-3

--------------------------------------------------------------------------------





8.    Sufficiency of Consideration. Executive hereby acknowledges and agrees
that Executive has received good and sufficient consideration for every promise,
duty, release, obligation, agreement and right contained in this Release.
9.    Confidential Information. Executive reaffirms and agrees to observe and
abide by the terms of the Confidentiality Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, which agreement will continue in
force; provided, however, that: (a) as to any provisions regarding competition
contained in the Confidentiality Agreement that conflict with the provisions
regarding competition contained in the Severance Agreement, the provisions of
the Severance Agreement will control; (b) as to any provisions regarding
solicitation of employees contained in the Confidentiality Agreement that
conflict with the provisions regarding solicitation of employees contained in
this Agreement, the provisions of this Agreement will control.
10.    Return of Company Property; Passwords and Password-protected Documents.
Executive confirms that Executive has returned to the Company in good working
order all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones and pagers), access or credit cards, Company
identification, and any other Company-owned property in Executive’s possession
or control. Executive further confirms that Executive has cancelled all accounts
for Executive’s benefit, if any, in the Company’s name, including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts. Executive also confirms that Executive has
delivered all passwords in use by Executive at the time of Executive’s
termination, a list of any documents that Executive created or of which
Executive is otherwise aware that are password-protected, along with the
password(s) necessary to access such password-protected documents.
11.    No Cooperation. Executive agrees that Executive will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Executive will state no
more than that Executive cannot provide any such counsel or assistance.
12.    Nondisparagement. Executive agrees that Executive will not in any way,
directly or indirectly, do or say anything at any time which disparages the
Company, its business interests or reputation, or that of any of the other
Released Parties.
13.    No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, will be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.
14.    Solicitation of Employees. Executive agrees that for a period of 12
months immediately following the Effective Date of this Agreement, Executive
will not directly or indirectly (a) solicit, induce, recruit or encourage any of
the Company’s employees to leave their employment at the Company or (b) attempt
to solicit, induce, recruit or encourage, either for Executive or for any other
person or entity, any of the Company’s employees to leave their employment.
15.    Costs. The Parties will each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Agreement.
16.    Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, WILL BE SUBJECT TO ARBITRATION IN SAN MATEO COUNTY, BEFORE JUDICIAL


A-4

--------------------------------------------------------------------------------





ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR WILL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR WILL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW WILL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR WILL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES
TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION WILL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
WILL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY WILL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR WILL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT WILL GOVERN.4 
4References to California will only be included in this Agreement if Executive
resides in California at the time Executive’s employment relationship is
terminated.


17.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that Executive has the capacity to act on
Executive’s own behalf and on behalf of all who might claim through Executive to
bind them to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.
18.    No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.
19.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement will continue in full force and effect
without said provision or portion of provision.
20.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Severance Agreement, the Confidentiality Agreement, and
Executive’s written equity compensation agreements with the Company.
21.    No Oral Modification. This Agreement may only be amended in writing
signed by Executive and the Chairman of the Board of Directors of the Company.


A-5

--------------------------------------------------------------------------------





22.    Governing Law. This Agreement will be governed by the laws of the State
of California, without regard for choice-of-law provisions. Executive consents
to personal and exclusive jurisdiction and venue in the State of California.5 
5References to California will only be included in this Agreement if Executive
resides in California at the time Executive’s employment relationship is
terminated.


23.    Effective Date. [Executive understands that this Agreement will be null
and void if not executed by Executive within 21 days. Each Party has seven days
after that Party signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Executive signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by either Party
before that date (the “Effective Date”).](6) OR [This Agreement will be
effective after it has been signed or executed by both Parties (the “Effective
Date”)](7).
24.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile will have the same force and
effect as an original and will constitute an effective, binding agreement on the
part of each of the undersigned.
25.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive expressly acknowledges that:
(a)    Executive has read this Agreement;
(b)    Executive has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Executive’s own choice or has
elected not to retain legal counsel;
(c)    Executive understands the terms and consequences of this Agreement and of
the releases it contains; and
(d)    Executive is fully aware of the legal and binding effect of this
Agreement.
* * * * *
[Signature page to follow]


A-6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


COMPANY
VERACYTE, INC.
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
Dated:
 
 
 
 
 
EXECUTIVE
CHRISTOPHER HALL, an individual
 
 
 
 
 
(Signature)
 
 
 
 
 
Dated:
 







A-7